Case 2:15-cv-05346-CJC-E Document 433-22 Filed 10/09/20 Page 1 of 2 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25397




                   Exhibit 1-Q
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment


       U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                 Evidence Packet P.0318
                          Case 2:15-cv-05346-CJC-E Document 433-22 Filed 10/09/20 Page 2 of 2 Page ID
                              REDACTED VERSION OF DOCUMENT    PROPOSED TO BE FILED UNDER SEAL
                                                          #:25398
July 2015 Increm entalA nalysis

                             Current Standby
Attraction                    Wait (minutes)
Soarin
Seven Dwarfs Mine Train
Pan
Meet Frozen Princesses
Mania

R esultingW aitT im e

Attraction
Soarin
Seven Dwarfs Mine Train
Pan
Meet Frozen Princesses
Mania

W ait T im e Δ in m inutes

Attraction
Soarin
Seven Dwarfs Mine Train
Pan
Meet Frozen Princesses
Mania




         HIGHLY CONFIDENTIAL
                                                                                               Evidence Packet P.0319
